EXHIBIT 10.14

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (hereinafter referred to as the
“Agreement”) confirms the following understandings and agreements between FIG
LLC (together with its affiliates, including Fortress Investment Group LLC, (the
“Company”)) and Daniel H. Mudd (hereinafter referred to as “you” or “your”).

 

1.                                       (a)                                 
Your employment with the Company will terminate due to your voluntary
resignation effective on February 23, 2012 (the “Termination Date”).  During the
period beginning as of January 24, 2012 through the Termination Date (the
“Interim Employment Period”), subject to the terms and conditions set forth in
this Agreement, (i) you will receive your base salary at an annualized rate of
$200,000, payable in accordance with the Company’s usual payroll practices;
(ii) you will continue to be an employee of FIG LLC and have a continuing
obligation to discharge any duties the Company requests of you in a diligent
manner and otherwise act as a loyal Company employee; (iii) you will not have
access to Company email and systems; and (iv) you will be entitled to all other
benefits and entitlements to which you were entitled immediately prior to the
Interim Employment Period (although you acknowledge that your base salary,
benefits, and entitlements during the Interim Employment Period will cease if
you breach any provision of this Agreement).  You are not expected to report to
the Company’s offices during the Interim Employment Period, and the Company
hereby agrees to waive the remainder of the advance notice required by you in
the event of a resignation pursuant to your offer letter with FIG LLC dated
July 19, 2009 (the “Offer Letter”).

 

(b)                                 You agree to sign the resignation letter set
forth in the form attached hereto as Exhibit A.  You agree to execute any and
all documentation provided to you by the Company or any affiliate relating to
(i) the relinquishing, effective as of December 21, 2011, of any and all signing
authority you may have on behalf of or with respect to the Company or any
affiliate thereof (including, for the avoidance of doubt, any fund of the
Company or an affiliate thereof); (ii) your resignation from the office of Chief
Executive Officer, effective as of January 24, 2012; and (iii) your resignation
as a Board and Management Committee member, effective as of December 21, 2011.

 

(c)                                  Your medical, dental and vision coverage
(the “Health Coverage”) under the Company’s group health plan will terminate on
February 29, 2012 (the “Coverage End Date”). Coverage under a Flexible Spending
Account program (the “FSA”) will terminate on the Termination Date.  All claims
relating to the FSA must be submitted within sixty (60) days following the
Termination Date; only those claims incurred on or prior to the Termination Date
will be reimbursed. After the Coverage End Date (with respect to Health
Coverage) and the Termination Date (with respect to the FSA), you will be
provided an opportunity to continue, at your own cost, Health Coverage and the
healthcare portion of the FSA for yourself and qualifying dependents under the
Company’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).  Specific information on COBRA, including its rate
structure, will be forwarded to you separately.   Your coverage and cost levels
are subject to adjustment in accordance with the terms of the documents
governing the program.

 

--------------------------------------------------------------------------------


 

(d)                                 Your basic life insurance, long term
disability insurance, short term disability insurance and accidental death and
dismemberment insurance under the Company’s group insurance plan will terminate
on the Termination Date.  You have the choice to continue the basic life
insurance policy by either porting the policy or converting the policy to a
whole or term life plan.  Specific information on continuing your basic life
insurance policy will be forwarded to you separately.

 

(e)                                  Except as otherwise specifically set forth
in this Agreement, after the Termination Date you shall no longer be entitled to
any further compensation or any monies from the Company or any of its affiliates
or to receive any of the benefits made available to you during your employment
at the Company; provided, however, that you will retain any rights that you have
to vested benefits under the FIG LLC 401(k) Profit Sharing Plan & Trust (the
“Plan”), subject to the terms and conditions of the Plan.

 

(f)                                    You acknowledge and agree that following
the Termination Date, you will remain bound by the non-solicitation and
non-interference provisions set forth in the “Protective Covenants” section of
the Offer Letter.  You likewise acknowledge and agree that you remain bound by
all confidentiality and intellectual property restrictions set forth in the
Offer Letter and your Confidentiality and Proprietary Rights Agreement dated
July 20, 2009 (the “Confidentiality Agreement”).

 

(g)                                 In connection with your employment, you
received a grant of 545,455 restricted share units of Fortress Investment Group
LLC (“RSUs,” and such grant, the “2010 Bonus Grant”).  The unvested portion of
the 2010 Bonus Grant (consisting of 360,000 RSUs) shall be forfeited without
further consideration on the Termination Date, and you shall have no further
rights to such unvested RSUs underlying the 2010 Bonus Grant.

 

(h)                                 You represent that, to the best of your
knowledge, you have fully complied with all Company policies and procedures and
that you have not breached any applicable law, rule or regulation in connection
with Company business in any jurisdiction during the course of your employment. 
You further represent that you are not aware of any breach of any of the
foregoing policies, procedures, laws, rules or regulations by any Company
employee or entity and that you have previously reported any known or suspected
breaches, in writing, to the Company’s General Counsel or Chief Compliance
Officer.

 

2.                                       Following the Effective Date (as
defined in Section 18 below), and contingent upon your (i) completing and
submitting to the Company satisfactory quarterly compliance transaction and
quarterly Dodd- Frank compliance reports for all periods up to and including the
Termination Date; (ii) complying with this Agreement; and (iii) executing and
re-executing (and in each case, not revoking) this Agreement pursuant to
Section 18 below, the Company agrees to the following, subject to Section 21
below:

 

2

--------------------------------------------------------------------------------


 

(a)                                  As consideration for entering into this
Agreement, the Company will make a cash, lump sum payment to you in the amount
of $1,250,000 in respect of your bonus for 2011 (the “2011 Bonus”), which
payment shall be made within ten (10) business days following your re-execution
and non-revocation of this Agreement pursuant to Section 18(b) below (but
payment will in no event be made later than April 30, 2012).  You acknowledge
and agree that you will not receive any discretionary bonus in respect of any
portion of calendar year 2012, and absent this Agreement, you have no
contractual entitlement or legally binding right to any bonus payment in respect
of calendar year 2011.

 

(b)                                 At the commencement of your employment, you
received (i) a grant of 3,621,789 RSUs and (ii) a grant of 3,621,788 RSUs (such
two sign-on RSU grants collectively, the “Sign-On RSUs”).  As of the date of
this Agreement, you previously vested in 1,810,895 Shares (as such term is
defined in the Amended and Restated Fortress Investment Group LLC 2007 Omnibus
Equity Incentive Plan (the “Plan”)) underlying the Sign-On RSUs, which Shares
were previously delivered to you (on a net basis) in accordance with the award
agreements each dated August 11, 2009 governing the Sign-On RSUs (the “Award
Agreements”) and with Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”).  As further consideration for entering into this
Agreement, the Company hereby agrees to waive the continuing employment
requirements associated with vesting of the unvested portion of the Sign-On
RSUs, subject to (x) your ongoing compliance with this Agreement and (y) the
Award Agreements and the Plan, such that you shall continue to vest into the
next two unvested tranches of each RSU award (i.e., 1,810,894 Shares
collectively, or the “Remaining Shares”) on the regularly scheduled vesting
dates set forth in the Award Agreements, with delivery of such Shares occurring
in accordance with Code Section 409A and in accordance with the timetable set
forth in each Award Agreement. You acknowledge and agree that the Award
Agreements will continue to govern the Sign-On RSUs, and the terms and
conditions of the Award Agreements are incorporated in this Agreement.  The
Distribution Equivalent Rights Award Agreement between you and FIG LLC dated
August 11, 2009 (the “DER Agreement”), shall expire in accordance with its terms
on the Termination Date; provided that, for the avoidance of doubt, you shall
continue to have rights to cash payments (paid on the timetable specified in
Section 2(a) of the DER Agreement, and in the amount specified in
Section 2(b) of the DER Agreement) with respect to 50% of the Remaining Shares
until the date of delivery of such Remaining Shares to you.  Notwithstanding the
foregoing, in the event of any inconsistency between the Award Agreements and
this Agreement, or the DER Agreement and this Agreement, this Agreement
(including, without limitation, the Company’s forfeiture rights and remedies
under Section 11), shall control.

 

(c)                                  As further consideration for entering into
this Agreement, the Company agrees to waive the post-termination non-competition
restrictions set forth in the second paragraph of the “Protective Covenants”
section of the Offer Letter.  For the avoidance of doubt, you remain bound by
all non-competition restrictions set forth in the Offer Letter at all times
through the Termination Date.

 

3

--------------------------------------------------------------------------------


 

(d)                                 As further consideration for entering into
this Agreement, through February 28, 2013, the Company shall waive any
management, incentive, and other applicable fees on any investments that you
have made in investment vehicles managed by the Company and its affiliates (but
for the avoidance of doubt, beginning as of March 1, 2013, you shall pay all
such fees on the same basis that the Company charges fees to third party
investors).  You acknowledge and agree that you will not receive periodic
reports (other than capital account statements) with respect to any fund
investments.

 

3.                                       (a)                                  As
used in this Agreement, the term “claims” shall include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, attorneys’ fees, accounts, judgments, losses and liabilities
of whatsoever kind or nature, in law, equity or otherwise.

 

(b)                                 For and in consideration of the payments and
benefits described in  Section 2 above, and other good and valuable
consideration, you, for and on behalf of yourself and your heirs,
administrators, executors, and assigns, do fully and forever release, remise and
discharge (“release”) the Company, its direct and indirect parents, subsidiaries
and affiliates, together with its and their respective officers, directors,
partners, shareholders, attorneys, employees and agents (collectively, the
“Group”), from any and all claims which you had, may have had, or now have
against the Company and the Group through the Effective Date of this Agreement,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown, including any claim arising out of or attributable to your employment
or the termination of your employment (including your leave of absence) with the
Company, including but not limited to claims of breach of contract, wrongful
termination, unjust dismissal, defamation, libel or slander, or under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, handicap, religion, disability or sexual preference. This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the New York Human Rights Law, the New York Labor Code, the
New York Worker Adjustment and Retraining Notification Act, the New York City
Administrative Code, the New York Labor Law and all other federal, state and
local labor and anti-discrimination laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees.
 You further waive your right to participate in any collective or class action
under the Fair Labor Standards Act or any similar state or local law, and you
agree to opt-out of any such collective or class action against the Company to
which you may be or become a party or class member.  Notwithstanding the
foregoing, (i) the release in this Agreement does not extend to those rights
that cannot be waived as a matter of law and (ii) the Company agrees that you
shall be indemnified for acts taken in the scope of your employment with the
Company (absent actions involving your gross negligence or willful misconduct)
pursuant to your individual indemnification agreement with the Company.

 

4

--------------------------------------------------------------------------------


 

(c)                                  You specifically release all claims under
the Age Discrimination in Employment Act (the “ADEA”) relating to your
employment and its termination.

 

(d)                                 You represent that you have not filed or
permitted to be filed any legal action, charge or complaint, in any forum
whatsoever, against any member of the Group, individually or collectively, and
you covenant and agree that you will not file or permit to be filed any lawsuits
at any time hereafter with respect to the subject matter of this Agreement and
claims released pursuant to this Agreement (including, without limitation, any
claims relating to the termination of your employment), except as may be
necessary to enforce this Agreement or to seek a determination of the validity
of the waiver of your rights under the ADEA.  Nothing in this Agreement shall be
construed to prohibit you from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or a comparable state or local agency.  Notwithstanding the
foregoing, you agree to waive your right to recover monetary damages in any
charge, complaint, or lawsuit filed by you or by anyone else on your behalf. 
Except as otherwise provided in this paragraph, you will not voluntarily
participate in any judicial proceeding of any nature or description against any
member of the Group that in any way involves the allegations and facts that you
could have raised against any member of the Group as of the Effective Date. You
further agree that you will not encourage or voluntarily cooperate with current
or former employees of the Group or any other potential plaintiff, to commence
any legal action or make any claim against any of the Group in respect of such
person’s employment or termination of employment with or by the Group or
otherwise.

 

(e)                                  For good and valuable consideration, the
Company and the Group fully and forever release, remise, and discharge you, for
and on behalf of your heirs, administrators, executors, and assigns, from any
and all claims which they had, may have had, or now have against you through the
Effective Date (excluding claims arising out of or attributable to your gross
negligence or willful misconduct during your employment at the Company),  for or
by reason of any matter, cause, or thing whatsoever, whether known or unknown,
including any claim arising out of or attributable to your employment or the
termination of your employment with the Company.   For avoidance of doubt, the
Company does not waive its rights to enforce the terms and conditions of this
Agreement.

 

4.                                       You are specifically agreeing to the
terms of this Agreement, including, without limitation, the release and related
matters set forth in Section 3, because the Company has agreed to provide you
with payments and benefits to which you are not otherwise entitled under the
Company’s policies and has provided such other good and valuable consideration
as specified herein.  The Company has agreed to provide such payments and
benefits because of your agreement to accept it in full settlement of all
possible claims you might have or ever had and because of your execution of this
Agreement.

 

5.                                       You represent that you have returned to
the Company all Company property, including, without limitation, mailing lists,
reports, files, memoranda, records, computer hardware, software, credit cards,
door and file keys, computer access codes or disks and

 

5

--------------------------------------------------------------------------------


 

instructional manuals, and other physical or personal property which you
received or prepared or helped prepare in connection with your employment with
the Company (including, but not limited to, any documents or other materials
which are necessary for the Company to comply with its obligations under the
Code of Ethics) and that you will not retain any copies, duplicates,
reproductions or excerpts thereof.

 

6.                                       You agree that in the course of your
employment with the Company you have had access to and acquired Confidential
Information.  The term “Confidential Information” as used in this Agreement
means (a) confidential information of the Company, including, without
limitation, information received from third parties under confidential
conditions, and (b) other technical, business or financial information or trade
secrets or proprietary information (including, but not limited to, account
records, confidential plans for the creation or disposition of products, product
development plans, marketing strategies and financial data and plans), the use
or disclosure of which would be contrary to the interests of the Company, its
affiliates or related companies, or the Group.  You understand and agree that
such Confidential Information has been disclosed to you in confidence and for
use only on behalf of the Company.  You understand and agree that (i) you will
not make use of Confidential Information on your own behalf, or on behalf of any
third party and (ii) you will keep such Confidential Information confidential at
all times during the Interim Employment Period and after your employment with
the Company, unless disclosure is required under compulsion of law.  In the
event you are required by compulsion of law to disclose Confidential
Information, you shall promptly notify the General Counsel of the Company by
facsimile at (917) 591-8632 and by overnight mail at 1345 Avenue of the
Americas, 47th floor, New York, New York 10105, following receipt of any order
or other legal process requiring you to divulge Confidential Information, of
such receipt and of the content of any testimony or information to be provided,
and you shall (x) permit the Company a reasonable period of time to seek an
appropriate protective order; (y) cooperate with the Company if it seeks a
protective order or similar treatment; and (z) if applicable, not disclose any
more information than is otherwise required.   In addition, you remain bound by
the Confidentiality Agreement.

 

7.                                       You shall cooperate fully with the
Company and shall make yourself reasonably available to the Company to respond
to requests by the Company concerning matters including, but not limited to,
business items with which you had direct involvement in or knowledge of and any
litigation, arbitration, regulatory proceeding or other similar process
involving facts or events relating to the Company that may be within your
knowledge.

 

8.                                       You acknowledge that you have read this
Agreement in its entirety, fully understand its meaning and are executing this
Agreement voluntarily and of your own free will with full knowledge of its
significance.  You likewise acknowledge that your resignation of employment is
not for “Good Reason” (as such term is defined in the Offer Letter), and no
circumstances that could give rise to a “Good Reason” claim exist.

 

9.                                       You agree to maintain the
confidentiality of this Agreement, and to refrain from disclosing or making
reference to its terms, except (i) as required by law; or (ii) with your

 

6

--------------------------------------------------------------------------------


 

accountant or attorney for the sole purposes of obtaining, respectively,
financial or legal advice; or (iii) with your immediate family members (the
parties in clauses (ii) and (iii), “Permissible Parties”); provided that the
Permissible Parties agree to keep the terms and existence of this Agreement
confidential.  You acknowledge and agree that any disclosure of any information
by you or the Permissible Parties contrary to the provisions of this Agreement
shall be a breach of this Agreement.

 

10.                                 You agree that you shall not make, or cause
to be made, any statement or communicate any information (whether oral or
written) that disparages or reflects negatively on the Company or any member of
the Group.  The Company agrees that it shall instruct the following individuals
not to make, or cause to be made, any statement or communicate any information
(whether oral or written) that disparages or reflects negatively on you:
(i) Randal Nardone; (ii) Wesley Edens; (iii) Peter Briger, Jr.; (iv) Michael
Novogratz; and (v) Robert Kauffman.

 

11.                                 The Company shall be entitled to have the
provisions of this Agreement specifically enforced through injunctive relief,
without having to prove the adequacy of the available remedies at law, and
without being required to post bond or security, it being acknowledged and
agreed that such breach will cause irreparable injury to the Company and that
money damages will not provide an adequate remedy to the Company. Moreover, you
understand and agree that if you breach any provisions of this Agreement, in
addition to any other legal or equitable remedy the Company may have, the
Company shall be entitled to require you to re-pay the 2011 Bonus (or withhold
payment of the 2011 Bonus if payment has not yet been made), you shall forfeit
all rights and entitlements to any vesting of the Sign-On RSUs following the
Termination Date, the waiver of fees relating to personal investments in
Section 2(d) shall cease to apply, and you shall reimburse the Company for all
its reasonable attorneys’ fees and costs incurred by it arising out of any such
breach.  The remedies set forth in this Section 11 shall apply to any challenge
to the validity of the waiver and release of your rights under the ADEA.  In the
event you challenge the validity of the waiver and release of your rights under
the ADEA, then the Company’s right to attorneys’ fees and costs shall be
governed by the provisions of the ADEA.   Any such action permitted to the
Company by the foregoing, however, shall not affect or impair any of your
obligations under this Agreement, including without limitation, the release of
claims in Section 3 hereof.

 

12.                                 In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement is held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

 

13.                                 Nothing herein shall be deemed to constitute
an admission of wrongdoing by the Company or any member of the Group.  Neither
this Agreement nor any of its terms shall be used

 

7

--------------------------------------------------------------------------------


 

as an admission or introduced as evidence as to any issue of law or fact in any
proceeding, suit or action, other than an action to enforce this Agreement.

 

14.                                 This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.                                 (a)                                  The
parties agree that, subject to Section 15(b) below, any dispute, controversy or
claim arising out of, relating to, or in connection with this Agreement shall be
submitted to arbitration in New York, New York in accordance with the Employment
Arbitration Rules of the American Arbitration Association.  The determination of
the arbitrator shall be conclusive and binding on the Company (or its
affiliates, where applicable) and you, and judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The arbitrator shall apply
New York law to the merits of any dispute or claims, without reference to the
rules of conflicts of law applicable therein.  You understand that by signing
this Agreement, you agree to submit any claims arising out of, relating to, or
in connection with this Agreement, or the interpretation, validity,
construction, performance, or breach thereof, or your employment, or the
termination thereof (including, without limitation, the termination of your
leave of absence from employment), to binding arbitration, and that this
arbitration provision constitutes a waiver of your right to a jury trial and
relates to the resolution of all disputes relating to all aspects of the
employer/employee relationship, including but not limited to the following:

 

(i)                                     Any and all claims for wrongful
discharge of employment; breach of contract, both express and implied; breach of
the covenant of good faith and fair dealing, both express and implied; negligent
or intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; and defamation;

 

(ii)                                  Any and all claims for violation of any
federal, state or municipal statute, including, without limitation, the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, as amended, the Americans with
Disabilities Act of 1990, the Family Medical Leave Act of 1993, the Fair Labor
Standards Act; and

 

(iii)                               Any and all claims arising out of any other
federal, state or local laws or regulations relating to employment or employment
discrimination, including but not limited to, any claim challenging the validity
of the waiver of claims contained herein.

 

(b)                                 Notwithstanding the foregoing, nothing
herein shall preclude the Company from seeking temporary or preliminary
injunctive relief.  The parties agree to submit to the exclusive jurisdiction of
the United States District Court of the Southern District of New York, or if
that court lacks jurisdiction, in a state court located within the geographical
boundaries thereof.

 

8

--------------------------------------------------------------------------------


 

16.                                 The terms of this Agreement and all rights
and obligations of the parties thereto, including its enforcement, shall be
interpreted and governed by the laws of the State of New York, without regard to
principles of conflicts of law.

 

17.                                 As a further condition of this Agreement,
you agree not to seek employment or re-employment with the Company or its
affiliates, and you waive and release any right to be considered for employment
or re-employment with the Company or its affiliates.

 

18.                                 (a)                                  You
understand that you have twenty-one (21) days from the original date of
presentment of this Agreement (set forth below) to consider whether or not to
execute this Agreement, although you may elect to sign it sooner. You shall have
a period of seven (7) days after the day on which you sign this Agreement to
revoke your consent thereto, which revocation must be in writing delivered to
the Company, to the attention of the Company’s General Counsel, and this
Agreement shall not become effective until the eighth day following your
execution of it (the “Effective Date”).  You understand that if you revoke your
consent within such seven (7) day period, all of the Company’s obligations to
you under this Agreement will immediately cease, and the Company will not be
required to make the payments or provide the benefits to you set forth herein
pursuant to the terms hereof.  You are advised to have this Agreement reviewed
by legal counsel of your choice.

 

(b)                                 In order to be entitled to the payments,
arrangements, and benefits set forth in this Agreement, you must re-execute this
Agreement on or after the Termination Date.  You will again have the opportunity
to consider for twenty-one (21) days whether to re-execute this Agreement, and
will again have the right to revoke your re-execution for a period of seven
(7) days following your re-execution of this Agreement.  If this Agreement is
not re-executed by you on or after the Termination Date, or you revoke your
re-execution, the Company shall have no further obligations under this Agreement
(including, without limitation, with respect to the Sign-On RSUs and the 2011
Bonus).  This in no way affects your prior release of claims under this
Agreement.  By your re-execution of this Agreement, the release set forth in
Section 3 shall be deemed to cover any claims which you have, may have had, or
thereafter may have existing or occurring at any time on or before the date on
which you re-execute this Agreement.

 

19.                                 The terms contained in this Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior negotiations, representations or
agreements relating thereto, whether written or oral, or executed or unexecuted,
with the exception of any agreements or provisions in agreements concerning
confidentiality, trade secrets, restrictive covenants, or any nonsolicitation or
nonservicing agreements, all of which agreements shall remain in full force and
effect (except to the extent otherwise explicitly stated in Section 2(c) of this
Agreement), and are hereby confirmed and ratified.  In further consideration of
this Agreement and notwithstanding anything herein to the contrary (except to
the extent otherwise explicitly stated in Section 2(c) of this Agreement), you
agree to abide by and hereby reaffirm any confidentiality or restrictive
covenant obligations

 

9

--------------------------------------------------------------------------------


 

contained in any agreements you may have entered into or otherwise are bound by
with the Company, the terms of which are hereby incorporated by reference.  You
represent that in executing this Agreement, you have not relied upon any
representation or statement not set forth herein.  No amendment or modification
of this Agreement shall be valid or binding upon the parties unless in writing
and signed by both parties.

 

20.                                 The language used in this Agreement will be
deemed to be language chosen by the parties to express their mutual intent, and
no rule of law or contract interpretation that provides that in the case of
ambiguity or uncertainty a provision should be construed against the draftsmen
will be applied against any party.  The provisions of this Agreement shall be
construed according to their fair meaning and neither for nor against any party
irrespective of which party did cause such provisions to be drafted.

 

21.                                 The Company shall be entitled to withhold
from any amounts to be paid to you hereunder any foreign, state, or local
withholding or other taxes or amounts, which it is from time to time required to
withhold, and any lawful deductions authorized by you.  The Company shall have
no liability whatsoever for your personal tax consequences arising out of this
Agreement or any payments or arrangements contemplated hereunder.

 

Date of original presentment:  January 23, 2012

 

Date of Revision: January 24, 2012

 

 

FIG LLC

 

 

 

 

By:

/s/ David Brooks

 

 

 

 

Date:

January 24, 2012

 

Agreed to and Accepted By:

 

 

 

Daniel H. Mudd

 

 

 

/s/ Daniel H. Mudd

 

 

 

Date: 

January 24, 2012

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resignation Letter

 

January [  ], 2012

 

Fortress Investment Group LLC

1345 Avenue of the Americas
New York, NY 10105

 

Re:       Resignation

 

Effective January 23, 2012, I hereby resign from any and all positions with
Fortress Investment Group LLC, with any of its affiliates, and with any of their
respective funds. In addition, effective February 22, 2012, I hereby resign from
my employment with FIG LLC and with any of its affiliates.

 

 

 

Very truly yours,

 

 

 

 

 

Daniel H. Mudd

 

11

--------------------------------------------------------------------------------